DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 1, 7-9, 11-13 and 17 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 8, 9 and 17, applicant is claiming the acquiring of the distance value and the acquiring of the area value when the metamorphopsia is no longer perceived prior to the step of “repeatedly performing”. This implies that the acquiring of the distance values and area values are repeatedly performed even after the metamorphopsia is not perceived which is not what is disclosed in the specification. From what is disclosed, the steps are repeatedly performed until the metamorphopsia is no longer perceived and then the steps are no longer repeated and the distance values and area values are determined. Additionally, the claimed “metamorphopsia region “still exists” and “does not exist any longer” is vague and indefinite. This implies that the metamorphopsia region is removed from the display. From what is disclosed in the specification, apparently the intended meaning is “no longer perceived by the user” i.e. it is not removed from the display but instead is not perceived any longer by the user. For 
	With further respect to claims 1 and 8, applicant is claiming “previously performing the previous steps” when the user inputs that the metamorphopsia region still exists in a display part other than the at least one metamorphopsia region displayed” which renders the claims vague and indefinite. From what is disclosed in the specification, for each area (or zone) of metamorphopsia, the chart with the region of metamorphopsia is displayed, the user adjusts distances of points, if the metamorphopsia within that same region still exists the steps are repeated, and the repetition of the steps continues until the metamorphopsia within that region is no longer perceived at which time the distance and area values are determined which are then used to determine and quantify the metamorphopsia. The aforementioned can then be repeated for additional zones of metamorphopsia. The specification does not disclose adjusting distances within one zone until metamorphopsia within a second zone disappears. As such, the claims are vague and indefinite. The assumed meaning of claims 1 and 8 are as set forth below. 
	With respect to claim 7, the claimed “distance between respective lines” is vague and indefinite. Specifically, claim 7 depends from claim 1 which has not claimed that the test chart has any lines within. It is therefore not clear if limitations were inadvertently omitted or if the dependency of the claim is incorrect. For purposes of examination, the assumed meaning is “The method of claim 1, wherein the test chart is a grid-shaped test chart having multiple lines and wherein the metamorphopsia degree of the user…”. 

	With respect to claim 10, applicant is claiming the test chart having circle shaped zones but is not claiming that these correspond to the claimed zones of the independent claim. Inherently a grid can have circles drawn onto it. It is not clear if applicant is claiming these zones as the specific zones being claimed in the independent claim and, as such, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “The method of claim wherein Zone 1 and each addition zone correspond to a plurality of circle shaped zones having different sizes located around a center point in the test chart…”
	With respect to claim 11, the claimed “the region”, “the metamorphopsia region” and “the distance values of the plurality of points at the absence time of the metamorphopsia is acquired” is vague and indefinite. Specifically, claim 9, from which a region”, “a metamorphopsia region” and “the distance values of the plurality of points at the absence time of metamorphopsia within a metamorphopsia region is acquired”. 
	With respect to claim 12, the claimed “Zone 2” lacks an antecedent basis. It is further not clear as to how many zones applicant is claiming further rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “The method of claim 11, wherein the one additional zone includes a Zone 2 and wherein in a state where a plurality of points of a fixed distance”… (and the “one additional zone” having antecedent basis based on the assumed meaning of claim 9 set forth below). 
	With respect to claim 13, the claimed “Zone 3” lacks an antecedent basis. It is further not clear as to how many zones applicant is claiming further rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “The method of claim 12, wherein the one additional zone further comprises a Zone 3 and wherein in a state where a plurality of points of a fixed distance”… (and the “one additional zone” having antecedent basis based on the assumed meaning of claim 9 set forth below).
Examiner’s Comments
	For purposes of examination, the assumed meaning of claims 1, 8, 9 and 17 are as set forth below. The examiner has not underlined all changes made but has underlined the primary changes so it is requested that these proposed claims be 
Claim 1.    A method for determining metamorphopsia based on user interaction, the method comprising:
displaying a test chart to a user;
receiving a user display input for displaying at least one metamorphopsia region with respect to the displayed test chart;
displaying the test chart, while adjusting distances of a plurality of points in at least one metamorphopsia region displayed based on the received user display input by a point distance adjustment signal applied from the user; 
repeatedly performing the previous steps when a user inputs that the metamorphopsia region is still perceived by the user in the at least one metamorphopsia region displayed;
acquiring a distance value of a plurality of points in the at least one metamorphopsia region and an area value of the metamorphopsia region when it is selected by the user that the metamorphopsia is no longer perceived by the user; and
determining the metamorphopsia of the user based on the acquired distance value of the points and area value when the metamorphopsia region is no longer perceived by the user on the test chart.


Claim 8.    An apparatus for determining metamorphopsia based on user interaction, the apparatus comprising:

a user input receiving unit receiving a user display input for displaying at least one metamorphopsia region with respect to the test chart displayed through the display unit;
a point distance adjusting unit for adjusting distances of a plurality of points in at least one metamorphopsia region displayed based on the user display input received by the user input receiving unit by a point distance adjustment signal applied from the user;
	a repetition determining unit repeatedly performing previous steps when a user inputs that the metamorphopsia region is still perceived by the user in the at least one metamorphopsia region displayed; 
a test information acquiring unit for acquiring distance values of a plurality of points within the at least one metamorphopsia region and an area value of the metamorphopsia region when it is selected that the metamorphopsia is no longer perceived by the user; and
a metamorphopsia determining unit for determining the metamorphopsia of the user based on the distance values of the points and the area value acquired by the test information acquiring unit when the metamorphopsia region is no longer perceived by the user on the test chart.

Claim 9. A method for determining metamorphopsia based on user interaction, the method comprising:
displaying a test chart to a user;
zone 1, with respect to the displayed test chart;
displaying the metamorphopsia region on the test chart for zone 1 and for at least one additional metamorphosia region or regions as an additional zone or zones based on the received user display input;
receiving a user adjustment input for adjusting distances of a plurality of points within zone 1 from the user until the metamorphopsia in zone 1 is no longer perceived by the user;
	repeatedly performing the previous steps when a user inputs that the metamorphopsia region in zone 1 is still perceived by the user,
acquiring distance values of a plurality of points within zone 1 and an area value of the metamorphopsia region of zone 1 when it is selected that the metamorphopsia is no longer perceived by the user in zone 1;
receiving the user adjustment input for adjusting distances of a plurality of points of the metamorphopsia region(s) for each additional zone other than Zone 1; 
	repeatedly performing the receiving of the user adjustment input for adjusting distances of a plurality of points within each additional zone from the user until the metamorphopsia in each additional zone is no longer perceived by the user;
acquiring distance values of a plurality of points within each additional zone and area values of the metamorphopsia regions of each additional zone when it is selected that the metamorphopsia is no longer perceived by the user in each additional zone;
determining the metamorphopsia of the user based on the acquired distance values of the points and area values from zone 1 and from each additional zone.

Claim 17. An apparatus for determining metamorphopsia based on user
interaction, the apparatus comprising:
a display unit for displaying a test chart to a user; 
a user input receiving unit receiving a user display input for displaying at least one metamorphopsia region, zone 1, and displaying at least one additional metamorphosia region or regions as an additional zone or zones with respect to the test chart displayed through the display unit;
a point distance adjusting unit for adjusting distances of a plurality of points within zone 1 based on the user display input received by the user input receiving unit by a point distance adjustment signal applied from the user until the metamorphosia in zone 1 is no longer perceivable;
	a repetition unit for repeatedly performing the previous steps when a user inputs that the metamorphopsia region in zone 1 is still perceived by the user,
a test information acquiring unit for acquiring distance values of a plurality of points within zone 1 and an area value of the metamorphopsia region of zone 1 when it is selected that the metamorphopsia is no longer perceived by the user in zone 1;
the point distance adjustment unit further receiving the user adjustment input and acquiring each of the distance values of the plurality of points and the area values of the metamorphopsia region for each additional zone other than Zone 1; 
	the repetition unit further repeatedly performing the receiving of the user adjustment input for adjusting distances of a plurality of points within each additional zone from the user until the metamorphopsia in each additional zone is no longer perceived by the user;
the test information acquiring unit further acquiring distance values of a plurality of points within each additional zone and area values of the metamorphopsia regions of each additional zone when it is selected that the metamorphopsia is no longer perceived by the user in each additional zone;
a metamorphopsia determining unit for determining the metamorphopsia of the user based on the acquired distance values of the points and area values from zone 1 and from each additional zone and reflecting a weight for each zone based on the area of the metamorphopsia region and the acquired distance values of the points when the metamorphopsia is no longer perceived by the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh publication number 2016/0235291.
With respect to claim 1, Goh discloses the limitations therein including the following: a method for determining metamorphopsia (abstract); based on user interactions (paragraph 0010-0012); comprising displaying a test chart to a user (paragraph 0098); receiving a user display input for displaying at least one metamorphopsia region with respect to the displayed test chart (paragraphs 0107, 0128, 0158, 0174-0179); displaying the test chart while adjusting distances of a plurality of points in at least one metamorphopsia region based on received user display input by a point adjustment signal (paragraphs 0107, 0128, 0158, 0162, 0174-0179 disclosing the user adjusting points from being viewed as distorted to non-distorted and further discloses adjusting lines and/or areas of distortion which will inherently adjust be points within the metamorphosia region); repeatedly performing the previous steps when a user inputs that the metamorphopsia region is still perceived by the user in the at least one metamorphopsia region displayed (paragraph 0109 disclosing the repeating of the steps until no distortion is seen and/or paragraphs 0107, 0128, 0158, 0174-0179 disclosing the adjusting of points and/or lines and/or areas until no distortion is seen and therefore each incremental adjustment procedure is repeated until no distortion is seen); acquiring a distance value of a plurality of points in the at least one metamorphopsia region when the metamorphopsia is no longer detected (paragraphs 0174-0179 disclosing adjusting points and/or lines and/or areas until no metamorphopsia is detected and then using distances between points as a quantitative indication of the degree of metamorphopsia); acquiring an area value of the metamorphopsia region when it is selected by the user that the metamorphopsia is no longer perceived by the 
	With respect to claim 1, Goh discloses as is set forth above but does not specifically disclose determining the metamorphopsia based on both the acquired distance value of points and determined area values. However, as stated above, Goh discloses quantitatively determining the metamorphosia using differing approaches including one being based on the acquired distance value of points (paragraphs 0174-0179) and another being based on the area value (paragraph 0171). However, based on what is disclosed in Goh, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to combine using several of the techniques disclosed in Goh to determine the metamorphopsia i.e. to use at least both the acquired distance value of points technique and the acquired area value technique for the purpose of more accurately defining the degree of metamorphopsia. 
	With respect to claim 2, Goh further discloses the test chart as a polygonal or circular grid (paragraphs 0098, 0113, 0171); a user display input for displaying at least one metamorphopsia region and the user display input forms a closed line (figs 9J, 15A). 
	With respect to claim 3, Goh further discloses a center point on the test chart (figs 9A-9L, 10A-10B, 13B). The center point will inherently be of a predetermined size and will inherently be displayed at a visual angle of the user. 
	With respect to claim 4, Goh discloses the test chart displayed as a black grid with a white background or as a white grid with a black background (figs 10Am 10B, 
	With respect to claims 5-7, Goh discloses and makes obvious the determination of the metamorphopsia through determining distance values of points and areas values and further discloses that a quantitative value of metamorphopsia is being determined (paragraphs 0165, 0171-0179). Applicant discloses various means of inter-relating the distance values and area values such as by adding them, subtracting them, multiplying them, comparing them to a threshold value etc. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing to either multiply the results, subtract the results, comparing the values to threshold values etc all as obvious matters of design choice in the method as means of quantitatively comparing the testing to future or past testing by the patient. 
	With respect to claim 8, Goh discloses an apparatus for determining metamorphopsia (abstract re the system and see the rejection of claim 1 above). 
	With respect to claim 9, applicant is claiming the method of claim 1 and further claiming the repeating of the method of claim 9 for each additional area of metamorphopsia observed i.e. for each “zone” of metamorphopsia observed by the patient. Goh further discloses such repetition for each additional zone (see rejection of claim 1 above and further see paragraphs 0109, 0139). 
	With respect to claims 11-13, applicant is further claiming the adjusting of the distances until metamorphopsia is no longer perceived for each zone. Goh further discloses the repetition of the process for each additional area of metamorphopsia 
	With respect to claim 14, Goh further discloses the entirety of the test chart displayed for each zone (paragraph 0139 disclosing that each area of metamorphopsia i.e. each zone can be displayed simultaneously); and when the metamorphopsia is no longer perceived, the determination of the distance values (see claim 1 rejection above). 
	With respect to claim 15, Goh further discloses the quantitative determination of metamorphopsia being at least partially based on the difference in distances of points on a line as being perceived with distortion and the line as perceived without the distortion i.e. the first test chart and subsequent test charts (paragraphs 0174-0179). 
	With respect to claim 17, applicant is claiming apparatus of claim 8 and further claiming the apparatus repeating steps of claim 8 for each additional area of metamorphopsia observed i.e. for each “zone” of metamorphopsia observed by the patient. Goh further discloses such repetition for each additional zone (see rejection of claim 1 above and further see paragraphs 0109, 0139).
	With respect to claim 18, Goh discloses a non-transitory computer readable recording medium with a program for implementing the claimed method (paragraph 0013). 
Allowable Subject Matter
Claims 10 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above).
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed method for determining metamorphopsia based on user interaction specifically including, as the distinguishing features in combination with the other limitations, wherein Zone 1 and each addition zone correspond to a plurality of circle shaped zones having different sizes located around a center point in the test chart and a concentric circle indicating each zone has a diameter corresponding to a visual angle of the user from the center point. Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of the claimed method for determining metamorphopsia based on user interaction specifically including, as the distinguishing features in combination with the other limitations, wherein a weight is differently applied for each zone to correct the total sum of the distances of the points and the weight is assigned as being higher closer to the center of the test chart. 
Prior Art Citations
	Claessens et al publication number 2018/0235459, Bruun-Jensen et al patent number 9,131,838 and Enoch et al patent number 4,798,456 are being cited herein to show methods and apparatuses having some similar method steps and structure to that of the claimed invention. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.